This opinion is subject to administrative correction before final disposition.




                               Before
                  HITESMAN, GASTON, and COGLEY
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Devin S. GREIG
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000011

                           Decided: 30 April 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                            Michael D. Libretto

 Sentence adjudged 25 September 2019 by a general court-martial
 convened at Marine Corps Recruit Depot Parris Island, South Caroli-
 na, consisting of a military judge sitting alone. Sentence in the Entry
 of Judgment: reduction to E-1, confinement for nine months, and a
 bad-conduct discharge.

                           For Appellant:
          Lieutenant Commander W. Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Greig, NMCCA No. 202000011
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2